Per Curiam.
After the litigation had terminated and the proceeds received for the benefit of the infant had been deposited with *226the city chamberlain the court had no power to direct payment thereof to the guardian ad litem. Nor do we find any provision of law dispensing with the giving of the bond required by rule 41 of the Rules of Civil Practice under the circumstances which the record discloses.
Order reversed, with ten dollars costs and disbursements, and motion denied.
All concur; present, Levy, Callahan and Untermyer, JJ.